                                            Case 4:20-cv-06571-JSW Document 21 Filed 12/07/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JOSEPH BOSWELL, et al.,                          Case No. 20-cv-06571-JSW
                                                         Plaintiffs,
                                   8
                                                                                            ORDER GRANTING, IN PART, AND
                                                   v.                                       DENYING, IN PART, MOTION TO
                                   9
                                                                                            DISMISS AND SETTING INITIAL
                                  10       MICHAEL BABCOCK, et al.,                         CASE MANAGEMENT CONFERENCE
                                                         Defendants.                        Re: Dkt. No. 11
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Now before the Court for consideration is the motion to dismiss filed by Michael Babcock

                                  14   (“Babcock”). The Court has considered the parties’ papers, relevant legal authority, and the

                                  15   record in this case, and it finds the motion suitable for disposition without oral argument. See

                                  16   N.D. Civ. L.R. 7-1(b). The Court VACATES the hearing scheduled for December 11, 2020, and

                                  17   it HEREBY GRANTS, IN PART, AND DENIES, IN PART, Babcock’s motion, with leave to

                                  18   amend.

                                  19                                             BACKGROUND

                                  20            Plaintiffs, Joseph Boswell (“Boswell”) and Greg Sarlo (“Sarlo”) (collectively “Plaintiffs”),

                                  21   bring claims against Babcock and two corporate defendants, Pure Natures Design, Inc. (“PND”)

                                  22   and Xtreme Healthy Lifestyles, Inc. (“Xtreme”), for breach of contract (oral and written),

                                  23   intentional and negligent misrepresentation, and defamation.1 PND and Xtreme are multi-level

                                  24
                                       1
                                  25            Although the cases have not been related under the Northern District Civil Local Rules,
                                       this is not the first time the parties have been before this Court. On August 18, 2020, PND filed a
                                  26   complaint against Boswell and Sarlo for, inter alia, breach of contract, intentional interference
                                       with contractual relations, misappropriation of trade secrets, and defamation, as well as an
                                  27   application for a temporary restraining order. See No. 20-cv-5802-JSW, Pure Natures Design,
                                       Inc. v. Boswell. The Court denied PND’s application for a TRO. PND filed a notice of voluntary
                                  28   dismissal shortly before Boswell and Sarlo filed their answer and counterclaims. The Court
                                       dismissed those claims, without prejudice, in light of their response to an order to show cause, in
                                           Case 4:20-cv-06571-JSW Document 21 Filed 12/07/20 Page 2 of 8




                                   1   marketing (“MLM”) companies. MLM’s market and sell products through a series of independent

                                   2   distributors through a “downline” organizational structure. (Compl. ¶ 17.)

                                   3          Boswell alleges that Babcock urged him to join Xtreme in or about 2018, and Boswell

                                   4   agreed on the condition that Babcock agree to a binary compensation plan, which would allow

                                   5   only for two downline organizations, instead of the unitary compensation plan that existed, which

                                   6   had several downline organizations. (Id. ¶¶ 15-16, 18.) Boswell was not required to buy Xtreme

                                   7   products or submit a Brand Partner application, which are conditions that usually apply when

                                   8   joining an MLM. (Id. ¶ 19.) According to Boswell, in order to induce him to join Xtreme as a

                                   9   “Master Distributor”, Babcock promised him a minimum income of $20,000 for five months, 5%

                                  10   ownership of Xtreme, 5% ownership of a coffee roasting facility2 that Babcock represented he

                                  11   owned, and free unlimited Xtreme products “and other perks.” (Id. ¶ 20.) Boswell alleges he was

                                  12   paid the first $20,000, but that Babcock struggled to make payments after that point. (Id. ¶ 22.)
Northern District of California
 United States District Court




                                  13          In 2019, Babcock formed PND, which he represented was a “new” company that would

                                  14   sell hemp and CBD products. Boswell alleges Xtreme, which was not supposed to sell CBD

                                  15   products, sold many of the same products as PND. (Id. ¶¶ 24-25.) Boswell also alleges that

                                  16   Babcock offered him a 5% stake in PND, or 500,000 shares, which Boswell represented were

                                  17   worth .50 cents each. Babcock also asked if Boswell would be willing to accept a reduced income

                                  18   of $10,000 per month, to which Boswell agreed on the condition that Babcock “promise that

                                  19   Boswell and his wife, who also was a distributor for PND, would build the ‘right side’ (meaning

                                  20   one of the two downlines) of the company only.” (Id. ¶ 27.) Boswell alleges he agreed to those

                                  21   conditions as a friend of Babcock’s who could see that PND was struggling financially. (See id.

                                  22   ¶¶ 26-27.) Babcock and Boswell allegedly entered into an oral agreement that Boswell would

                                  23   never have to build the “left side”, that Boswell’s wife would be ranked right below Boswell, and

                                  24   that no-one would be ranked above them without their consent. Boswell then built the right side

                                  25

                                  26
                                       which they advised the Court that they had filed this action. The Court received this case upon
                                  27   reassignment from Magistrate Judge Beeler when Boswell and Sarlo declined to proceed before a
                                       magistrate judge.
                                  28   2
                                              Xtreme produced fat burning coffee, iced tea, and other health products. (Compl. ¶ 12.)
                                                                                      2
                                          Case 4:20-cv-06571-JSW Document 21 Filed 12/07/20 Page 3 of 8




                                   1   of PND and brought in revenue of $1 million, whereas Babcock was never able to grow the left

                                   2   side. Babcock also stopped paying Boswell the agreed upon $10,000 in December 2019. Boswell

                                   3   also alleges that Babcock tried to make backdoor deals with Boswell’s distributors, including

                                   4   offering them percentages of ownership in PND. (Id. ¶¶ 29-30.)

                                   5          According to Boswell, Babcock continued to make untrue representations relating to

                                   6   Xtreme and PND and took other actions that Boswell alleges violated the parties’ oral argument,

                                   7   including promoting an individual hired to grow PND’s business over Sarlo, who was one of

                                   8   Boswell’s top distributors. (See id. ¶¶ 31-37.) As the situation continued to deteriorate, Boswell

                                   9   agreed to sell his position as Master Distributor to Babcock for $20,000, which was documented in

                                  10   a Purchase Agreement. Under the terms of that agreement, Boswell’s wife would continue to be

                                  11   ranked right below the Master Distributor. Boswell alleges that Babcock breached the Purchase

                                  12   Agreement by calling distributors and advising them that Boswell was no longer with PND, which
Northern District of California
 United States District Court




                                  13   hurt Boswell’s wife’s business. (Id. ¶¶ 38-41.) Boswell eventually joined a new business, and he

                                  14   claims Babcock retaliated against him by terminating his wife’s Brand Partner status. (Id. ¶¶ 42-

                                  15   43.)

                                  16          Sarlo joined PND in January 2020, and he alleges that Babcock promised him a share of all

                                  17   CBD sales, which he never received, and a guaranteed income of $8,000 per month, which he also

                                  18   never received. Sarlo also alleges that Babcock represented that PND was backed by “millions of

                                  19   dollars” and would “be able to build something long term.” Sarlo was not required to sign a PND

                                  20   “Brand Partner Agreement.” (Id. ¶¶ 45-54.) Sarlo also alleges that Babcock invited a number of

                                  21   MLM leaders to visit PND and while they told him PND would not make it, Babcock represented

                                  22   that it was not PND that had issues. Sarlo also alleges that Babcock told Sarlo’s team leaders that

                                  23   he – Sarlo – was saying negative things about them to create divisions. When Sarlo told Babcock

                                  24   he was unhappy and wished to leave, Babcock offered to bring in an outside coach, whom

                                  25   Babcock then ranked above Sarlo. (Id. ¶¶ 55-58.) Sarlo then learned Babcock was not fulfilling

                                  26   his obligations to the coach, who told Sarlo that “he would never bring his people into” PND. As

                                  27   with Boswell, the relationship between Sarlo and Babcock deteriorated to a point that Sarlo left.

                                  28   He alleges that after he left, Babcock tried to bait others within PND to suggest that Sarlo was
                                                                                        3
                                            Case 4:20-cv-06571-JSW Document 21 Filed 12/07/20 Page 4 of 8




                                   1   saying negative things about PND and that Sarlo was trying to recruit them to work for Boswell

                                   2   and his new company. He claims his reputation and income has been destroyed because of what

                                   3   Babcock has said about him. (Id. ¶¶ 59-69.)

                                   4           The Court shall address additional facts as necessary in the analysis.

                                   5                                                ANALYSIS

                                   6   A.      Applicable Legal Standards.
                                   7           Babcock moves to dismiss each of Plaintiffs’ claims pursuant to Federal Rule of Civil

                                   8   Procedure 12(b)(6). Under Rule 12(b)(6), a court’s “inquiry is limited to the allegations in the

                                   9   complaint, which are accepted as true and construed in the light most favorable to the plaintiff.”

                                  10   Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580, 588 (9th Cir. 2008). Even under the liberal pleading

                                  11   standard of Rule 8(a)(2), “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                  12   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a
Northern District of California
 United States District Court




                                  13   cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citing

                                  14   Papasan v. Allain, 478 U.S. 265, 286 (1986)). Pursuant to Twombly, a plaintiff must not merely

                                  15   allege conduct that is conceivable but must instead allege “enough facts to state a claim to relief

                                  16   that is plausible on its face.” Id. at 570. “A claim has facial plausibility when the plaintiff pleads

                                  17   factual content that allows the court to draw the reasonable inference that the defendant is liable

                                  18   for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550

                                  19   U.S. at 556).

                                  20           Where a plaintiff alleges fraud, Rule 9(b) requires the plaintiff to state the circumstances

                                  21   constituting fraud with particularity. See Fed. R. Civ. P. 9(b). Particularity under Rule 9(b)

                                  22   requires the plaintiff to plead the “who, what, when, where, and how” of the misconduct alleged.

                                  23   Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003).

                                  24           If the allegations are insufficient to state a claim, a court should grant leave to amend,

                                  25   unless amendment would be futile. See, e.g., Reddy v. Litton Indus., Inc., 912 F.2d 291, 296 (9th

                                  26   Cir. 1990); Cook, Perkiss & Liehe, Inc. v. N. Cal. Collection Serv., Inc., 911 F.2d 242, 246-47 (9th

                                  27   Cir. 1990).

                                  28
                                                                                          4
                                            Case 4:20-cv-06571-JSW Document 21 Filed 12/07/20 Page 5 of 8




                                   1   B.      The Court Dismisses the Breach of Contract Claims, With Leave to Amend.
                                   2           Babcock moves to dismiss each of the breach of contract claims on the basis that the

                                   3   contracts Plaintiffs entered were with PND or Xtreme, and Plaintiffs fail to allege facts to show he

                                   4   can be held liable. Babcock also alleges that all claims asserted by Boswell are barred by the

                                   5   terms of the Purchase Agreement. The Court will address that argument in Section __, infra.

                                   6           Plaintiffs concede they have failed to allege facts that would support piercing the corporate

                                   7   veil but seek leave to amend. Accordingly, the Court GRANTS, in part, Babcock’s motion to

                                   8   dismiss, and it dismisses the first two claims for relief, with leave to amend.

                                   9   C.      The Court Dismisses the Misrepresentation Claims With Leave to Amend.3
                                  10           Babcock also moves to dismiss the intentional and negligent misrepresentation claims on

                                  11   the basis that the allegations are conclusory and fail to satisfy the standards of Rule 9(b). Boswell

                                  12   alleges that “Babcock represented to [him] that he would have the freedom, as the Master
Northern District of California
 United States District Court




                                  13   Distributor of PND, to build one side or downline of PND without interference from Boswell [sic]

                                  14   and that no other distributor(s) would be ranked above Boswell or his wife.”4 (Compl. ¶ 84.)

                                  15   Sarlo alleges that Babcock represented to him that “PND was backed by millions of dollars and

                                  16   would be a viable long-term business for Sarlo to join, and that Sarlo should resign as a distributor

                                  17   from [his current employer] to join PND.” (Id. ¶ 85.) Plaintiffs allege Babcock made the

                                  18   allegedly false representations, and they allege Boswell made many of the misrepresentations at

                                  19   the time Boswell asked them to join Xtreme and/or PND. Therefore, they have alleged facts to

                                  20   show who made the alleged misrepresentations and some information about when Babcock made

                                  21   those statements.

                                  22           Contrary to Babcock’s argument, Boswell and Sarlo do include some allegations about

                                  23
                                       3
                                  24           Babcock also asserts Plaintiffs’ allegations are insufficient to support a claim for special
                                       damages. Plaintiffs request leave to amend to include additional allegations about that request. In
                                  25   light of the Court’s ruling on the motion to dismiss these claims, the Court does not reach the issue
                                       of whether the allegations are sufficient to support a request for special damages. Babcock may
                                  26   renew that argument in a subsequent motion to dismiss.
                                       4
                                  27           When the Court looks at the allegations in their entirety, the reference to “without
                                       interference from Boswell” would appear to be an error and that the sentence should read “without
                                  28   interference from Babcock.” The same issue exists in paragraph 92. Boswell shall clarify that
                                       issue in the amended complaint permitted by this Order.
                                            Case 4:20-cv-06571-JSW Document 21 Filed 12/07/20 Page 6 of 8




                                   1   why the alleged representations were false, but the Court concludes that further specificity is

                                   2   necessary. (See, e.g., Compl. ¶¶ 24-25, 30, 37, 50, 55-56.) The Court also concludes Sarlo’s

                                   3   allegations do not explain with particularity why Babcock’s representations about PND’s financial

                                   4   security were false when made.

                                   5           Accordingly, the Court GRANTS the motion to dismiss the misrepresentation claims, with

                                   6   leave to amend. Plaintiffs shall provide further specificity as to when the alleged statements were

                                   7   made and why they were false when they file their amended complaint.5

                                   8   D.      The Court Dismisses Sarlo’s Defamation Claim, with Leave to Amend.
                                   9           Babcock moves to dismiss Sarlo’s claim for defamation on the basis that the facts that

                                  10   Babcock “bad-mouthed” Sarlo are insufficient. Sarlo has asked for leave to amend this claim, and

                                  11   Babcock has not shown it would be futile to do so. Accordingly, the Court GRANTS, as

                                  12   unopposed, Babcock’s motion to dismiss this claim, with leave to amend.
Northern District of California
 United States District Court




                                  13   E.      The Purchase Agreement.
                                  14           Babcock also argues that the Court should consider the Purchase Agreement under the

                                  15   incorporation-by-reference doctrine. The Purchase Agreement begins by stating that Babcock

                                  16   agreed to purchase Boswell’s Master Distributor position for $20,000. The parties then agreed

                                  17   “[t]his completes all financial obligations and agreements [b]etween Boswell and Babcock

                                  18   whether verbal or written, past agreement [sic], conversations, text communications or email made

                                  19   between Babcock and Boswell.” (See Declaration of Michael Babcock, ¶ 5, Ex. A (Purchase

                                  20   Agreement).) Babcock attests the Purchase Agreement “was to act as a settlement of all claims

                                  21   arising from Mr. Boswell’s employment with PND and Xtreme.” (Id. ¶ 4.) Boswell argues the

                                  22   Court cannot consider the Purchase Agreement.

                                  23           On a motion to dismiss, the Court generally may not consider materials outside of the

                                  24   complaint. The incorporation-by-reference doctrine is an exception to that rule, and it permits a

                                  25   court to consider documents that may be referenced “extensively” in a complaint or which “form[]

                                  26
                                       5
                                  27           The Court does not address Babcock’s argument, raised for the first time on reply, that
                                       Plaintiffs’ allegations merely constitute a promise made without an intent to perform. The Court
                                  28   will give Babcock leave to renew that argument, if Plaintiffs’ amended complaint supports a
                                       motion to dismiss on that basis.
                                                                                         6
                                            Case 4:20-cv-06571-JSW Document 21 Filed 12/07/20 Page 7 of 8




                                   1   the basis of the plaintiff’s claim.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1002 (9th

                                   2   Cir. 2018) (internal quotations and citations omitted). “[T]he mere mention of the existence of a

                                   3   document is insufficient to incorporate the contents of a document[.]” Coto Settlement v.

                                   4   Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010). In addition, “if the document merely creates a

                                   5   defense to the well-pled allegations in the complaint, then that document did not necessarily form

                                   6   the basis of the complaint.” Khoja, 899 F.3d at 1002.

                                   7           Although Boswell does not bring a breach of contract claim based on the Purchase

                                   8   Agreement, many of the promises that form the basis of Boswell’s misrepresentation claims are

                                   9   contained in the Purchase Agreement. Boswell also alleges “Babcock breached the Purchase

                                  10   Agreement and undermined Tamra Boswell’s business by calling numerous distributors and

                                  11   telling them Boswell was no longer with PND.” (Compare Compl. ¶¶ 27, 37, 40-41 with Purchase

                                  12   Agreement.) Assuming for the sake of argument the Court could consider the Purchase
Northern District of California
 United States District Court




                                  13   Agreement under the incorporation-by-reference doctrine, it cannot consider the statements in

                                  14   Babcock’s declaration. At this stage of the proceedings, the Court cannot say the language on

                                  15   which Babcock relies definitively precludes Boswell’s claims. Accordingly, the Court DENIES,

                                  16   IN PART, Babcock’s motion to dismiss on that basis.

                                  17                                            CONCLUSION

                                  18           For the foregoing reasons, the Court GRANTS, IN PART, AND DENIES, IN PART,

                                  19   Babcock’s motion to dismiss, with leave to amend. Plaintiffs shall file an amended complaint by

                                  20   no later than January 8, 2021. In light of this ruling, the Court VACATES the deadline for PND

                                  21   and Xtreme to respond to the complaint, set forth in the Order granting their motion to dismiss for

                                  22   insufficient service of process.

                                  23           All Defendants shall answer or otherwise respond to Plaintiffs’ amended complaint by no

                                  24   later than February 5, 2021.

                                  25           It is FURTHER ORDERED that the parties shall appear for an initial case management

                                  26   conference on March 26, 2021 at 11:00 a.m., and they shall file a joint case management

                                  27   //

                                  28   //
                                                                                        7
                                          Case 4:20-cv-06571-JSW Document 21 Filed 12/07/20 Page 8 of 8




                                   1   conference statement on March 19, 2021.

                                   2          IT IS SO ORDERED.

                                   3   Dated: December 7, 2020

                                   4                                             ______________________________________
                                                                                 JEFFREY S. WHITE
                                   5                                             United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                 8
